DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4a” has been used to designate both a carrier selective contact structure and a first polarity diffusion layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings 1C and 2C are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 10 and reference character 12 have been used to designate the same layer structure (see figs. 1C and 2C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the etch barrier is applied to a part of the back side of the substrate (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, the limitation of “providing the doped layer by diffusion” is not clear for the diffusion recitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. 2012/0073650; hereinafter Smith).
Regarding claim 1, Smith discloses a method for manufacturing a device from a substrate 502 (fig. 5) having a front side (see labeled fig. 5), a back side (see labeled fig. 5) and an edge (fig. 5), the method comprising:
providing a carrier selective contact structure (e.g. n- or p- type doped region in layer 506, fig. 5, ¶39) of a first type on at least a part of the front side (see labeled fig. 5); 

removing the stack of thin oxide layer (e.g. 410, fig. 4C; 504, fig. 5, ¶ 32 and 37) and polysilicon layer (e.g. 506 fig. 5, ¶37) on the front side (see labeled fig. 5).

    PNG
    media_image1.png
    317
    804
    media_image1.png
    Greyscale

	Regarding claim 7, Smith discloses that wherein removing the stack of thin oxide layer (e.g. 410, fig. 4C; 504, fig. 5, ¶32 and ¶37) and polysilicon layer (e.g. 506 fig. 5, ¶37) on the front side (see labeled fig. 5) comprises a single side etching step (fig. 5, ¶0016).
	Regarding claim 10, Smith discloses that wherein the oxide layer (e.g. 410, fig. 4C; 504, fig. 5, ¶32 and ¶37) is a thin silicon oxide layer (¶37).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2012/0073650; hereinafter Smith) in view of Nederland (2016382, Method for manufacturing a solar cell with doped polysilicon surface areas) (attached).
Regarding claim 2, as discussed in details above, Smith substantially discloses all the limitations as claimed above except for providing a doped layer on the back side, edge and front side of the substrate.
However, Nederland discloses a method comprising: providing a doped layer 23 (fig. 2C, page 10, line 6+) on the back side, edge and front side of the substrate (fig. 2C).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Smith by having the doped layer on the back side, edge and front side of the substrate, as taught by Nederland, in order to increase the device functionality for a device.
	Regarding claim 3, Nederland discloses further comprising providing a doped layer 23 (fig. 2C) on the back side of the substrate (fig. 2C).
	Regarding claim 4, as discussed in details above, Smith discloses wherein removing the stack of thin oxide layer (e.g. 410, fig. 4C; 504, fig. 5, ¶32 and ¶37) and polysilicon layer (e.g. 506 fig. 5, ¶37) on the front side comprises a etching step (¶0016).
	Smith does not disclose a selective etching step preceded by applying an etch barrier to the back side of the substrate.
	However, Nederland discloses a method comprising: a selective etching step preceded by applying an etch barrier to the back side of the substrate (fig. 3C, page 15, lines 29-30 and page 21, lines 17+).

	Regarding claim 5, Nederland discloses wherein the etch barrier (page 15, lines 29-30 and page 21, lines 17+) is applied to the back side of the substrate (¶0179).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the etch barrier is applied to a part of the back side of the substrate involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 17, Nederland discloses that providing the doped layer by diffusion process (page 10, lines 21+).
	
Allowable Subject Matter
Claims 6, 8-9, 11-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894         

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894